Case 0:21-cv-61428-RKA Document 12 Entered on FLSD Docket 07/29/2021 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                   CASE NO.: 0:21-cv-61428

   VIRGINIA AYALA,

               Plaintiff,

   v.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC,

            Defendant.
   _____________________________________/

   DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC.’S REMOVAL
               STATUS REPORT PURSUANT TO ORDER [DE 9]

           Defendant, Healthcare Revenue Recovery Group, LLC (“Defendant”), pursuant to this Court’s

  Order dated July 21, 2021 (DE 9), by and through its undersigned counsel, hereby files this Removal

  Status Report.

        1. Statement of Claim

                   1. Plaintiff’s Claim

                            Plaintiff asserts that during the course of debt collection related to medical

                      treatment, Defendant violated 15 U.S.C. § 1692c(b) of the FDCPA and

                      §559.72(5) of the FCCPA. Specifically, Plaintiff avers that Defendant

                      transferred her information to a third-party vendor for the purposes of creating

                      and sending to her collection correspondence dated August 10, 2020. Plaintiff

                      further alleges that Defendant transferred Plaintiff’s information to other third-

                      party entities in connection with the subject debt. Plaintiff asserts that




                                                      1
Case 0:21-cv-61428-RKA Document 12 Entered on FLSD Docket 07/29/2021 Page 2 of 4




                        Defendant transferred her information to third parties with the knowledge that

                        the third parties did not have a legitimate business need for the information.

                    2. Defendant, Healthcare Revenue Recovery Group, LLC’s Defenses

                        Defendant has asserted that it did not violate the FDCPA or the FCCPA as

                        alleged in Plaintiff’s Complaint, and has asserted the following defenses: (1)

                        not liable for the actions of third parties; (2) Defendant had authorization and/or

                        consent to communicate information about the Plaintiff to third-party vendors

                        pursuant to documentation of consent; (3) Plaintiff’s reliance upon the Eleventh

                        Circuit’s recent opinion in Hunstein v. Preferred Collection & Mgmt. Servs.,

                        No. 19-14434, 2021 U.S. App. Lexis 11648 (11th Cir. Apr. 21, 2021), should

                        not be applied to the Defendant retroactively; and (4) FDCPA’s and FCCPA’s

                        bona fide error defenses; [DE3]

      2. Statement of Removal

           The instant suit is a civil action in which Plaintiff asserts a claim under the federal Fair

           Debt Collection Practices Act (“FDCPA”), and removal was based on federal question

           jurisdiction, accorded to Defendant, Healthcare Revenue Recovery Group, LLC. The

           Complaint seeks an award of damages against the Defendant for alleged actions taken

           during the course of debt collection attempts by the Defendant against the Plaintiff, which

           are asserted to violate the FDCPA. Plaintiff seeks statutory and “reputational” damages1

           allegedly caused by the transmission of her information in connection with the debt for

           collection by the Defendant. [DE 1]



  1
    Paragraph 23 states “[t]he transmitted information affected Plaintiff’s reputation. For example, the transmission of
  Plaintiff’s information affected Plaintiff’s reputation regarding repayment of debts, Plaintiff’s reputation of
  truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.”

                                                            2
Case 0:21-cv-61428-RKA Document 12 Entered on FLSD Docket 07/29/2021 Page 3 of 4




     3. Pending Motions

        Defendant filed a Motion for Judgment on the Pleadings on July 29, 2021. [DE 11]

     4. Statement of Joinder and Consent to Removal

        There are no other Defendants in this action and as such, no consent to removal to federal

        court was necessary.

     5. Statement of Timeliness of Removal

        28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or proceeding shall

        be filed within thirty (30) days after receipt by Defendant, through service or otherwise, of

        a copy of the initial pleading setting forth the claim for relief upon which the action or

        proceeding is based. Additionally, that each defendant shall have thirty (30) days after

        receipt by service on that defendant of the initial pleading or summons to file the notice of

        removal. Here, the original Complaint was filed with the Court and served upon the

        Defendant on July 2, 2021. Defendant, Healthcare Revenue Recovery Group, LLC. filed

        the Petition for Removal to Federal Court on July 14, 2021; accordingly, the Petition for

        Removal was submitted to this Court less than thirty (30) days from service of the

        Complaint on Defendant. [DE 1]




                                                  3
Case 0:21-cv-61428-RKA Document 12 Entered on FLSD Docket 07/29/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on July

  29, 2021, with the Clerk of the Court by using the electronic filing system. I further certify that the

  foregoing has been sent via electronic transmission to the following: Jibrael S. Hindi, Esquire at

  jibrael@jibraellaw.com, and Thomas J. Patti, Esquire at tom@ jibraellaw.com (Attorneys for

  Plaintiff).



                                                        /s/ Ernest H. Kohlmyer, III
                                                        Ernest H. Kohlmyer, III, LL.M.
                                                        Florida Bar No.: 110108
                                                        skohlmyer@shepardfirm.com
                                                        Shepard, Smith, Kohlmyer & Hand, P.A.
                                                        2300 Maitland Center Parkway, Suite 100
                                                        Maitland, Florida 32751
                                                        Telephone (407) 622-1772
                                                        Facsimile (407) 622-1884
                                                        Attorneys for Defendant, Healthcare
                                                        Revenue Recovery Group, LLC




                                                    4
